Citation Nr: 1233366	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-46 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971, which included service in the Republic of Vietnam.  He died in February 2006.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2010, the Appellant's attorney withdrew the request for a hearing.  .

The reopened claim of service connection for the cause of the Veteran's death is REMANDED to the RO.


FINDINGS OF FACT

1.  The claim of service connection for the cause of the Veteran's death was previously denied by the RO in a rating decision in February 2007, and the Appellant appealed the rating decision, but did not perfect an appeal to the Board by timely filing a substantive following the issuance of the statement of the case in February 2008; and no new evidence pertinent to that claim and not considered by the RO was received by VA within one year from the date that the RO mailed notice of rating decision in February 2007 to the Appellant.






2.  The additional evidence received since the final rating decision by the RO in February 2007 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The rating decision in February 2007 by the RO, denying service connection for the cause of the Veteran's death, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) (2011).

2.  The additional evidence presented since the rating decision in February 2007 is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claim for the cause of the Veteran's death, further discussion here of compliance with the VCAA with regard to finality is not necessary.  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision in February 2007, the RO denied service connection for the cause of the Veteran's death, in part, on the grounds that the evidence failed to show that the Veteran's death was related to military service, and no relationship had been shown between the Veteran's service-connected disabilities and his cause of death.

The Appellant appealed the decision, but following the issuance of a statement of the case in February 2008, she did not perfect an appeal to the Board by timely filing a substantive appeal.  And no new evidence pertinent to the claim and not considered by the RO was received by VA within one year from the date that the RO mailed notice of the rating decision in February 2007 to the Appellant.  By operation of law, the rating decision in February 2007 by the RO became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b). 

Reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

In June 2008, the Appellant filed the current application to reopen the claim for the cause of the Veteran's death.  







In a rating decision in June 2009, the RO denied the claim for the cause of the Veteran's death on the merits.  Whether or not the RO reopens a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

As the Appellant's claim was received in June 2008, after the regulatory definition of new and material was last amended in August 2001, the current regulatory definition of new and material evidence applies. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).




The evidence considered by the RO in February 2007 consisted, in part, of the Veteran's death certificate, service treatment records, and records of private treatment from August 2005 until the time of the Veteran's death in February 2006. 

The additional evidence consists, in pertinent part, of a letter in February 2006 by the Veteran's private physician, Dr. May, and a letter in December 2010 from another private physician, Dr. Skaggs, which indicate that the Veteran had type 2 diabetes, associated with exposure to Agent Orange, which contributed substantially to his death.  The physicians also indicate that a toxic neuroleptic syndrome was the result of the Veteran's medication of Zyprexa, which he took for his service-connected depression, which also contributed to the Veteran's death.

Hospital records in February 2006 list 29 diagnoses, including prostate cancer and neuroleptic malignant syndrome, possibly due to Zyprexa, at the time of the Veteran's death.  The private records also show from October 2005 to February 2006, the Veteran was on insulin.   

For the limited purpose of reopening the claim, the credibility of newly submitted evidence is presumed.  Also, as the evidence relates to an unestablished fact necessary to substantiate the claim, that is, a relationship between the Veteran's death and both his service-connected disabilities and a disability that may be related to service, and the lack of such evidence was the basis for the previous denial of claim, the newly submitted evidence is new and material under 38 C.F.R. § 3.156, and the claim for the cause of the Veteran's death is reopened.





ORDER

As new and material evidence has been presented, the claim for service connection for the cause of the Veteran's death is reopened, and to this extent only the appeal is granted.


REMAND

According to one private physician type 2 diabetes and service-connected prostate cancer and depression, treated with Zyprexa, contributed to the Veteran's death.  The death certificate listed the cause of death as adult respiratory distress syndrome due pancreatitis and cholecystitis.  Porphyria and acquired immunodeficiency syndrome were listed as contributing to the cause of death. 

In light of the newly submitted evidence, the evidence of record s insufficient to decide the claim under the applicable theories of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Appellant has adequate VCAA notice on the claim of service connection for the cause of the Veteran's death, namely, a statement of the conditions for which the Veteran was service-connected at the time of his death; the type of evidence required to substantiate the cause of the Veteran's death claim based on an existing service-connected disability, 




and the type evidence required to substantiate a claim for service connection for the cause of the Veteran's death based on a condition not yet service-connected.  

2.  Arrange to have the Veteran's file reviewed by a VA physician to determine: 

a).  Whether the Veteran had type 2 diabetes at the time of his death; and, if so, 

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that type 2 diabetes caused or contributed to the cause of the Veteran's death. 

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the service-connected prostate cancer and major depressive disorder, which was treated with Zyprexa caused or contributed to the cause of the Veteran's death.  

In formulating an opinion, the VA examiner is asked to consider the following: 




A disability is considered to be the principal (primary) cause of death when it, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312.

A disability is considered to be a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that a disability casually shared in producing death; it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. 38 C.F.R. § 3.312.





3.  After the development has been completed, readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought is denied, furnish the Appellant and her attorney a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


